979 F.2d 1504
Cornell WILLIAMS, individually and as chair of the OrangeCounty Political Coalition;  James Jackson, individually andas correspondence secretary for the Committee of OrganizedGroups ("COG");  Wardell Sims and James Q. Mitchell,individually and as past presidents of the Coalition, onbehalf of themselves and all others similarly situated tothem in their individual capacities;  and the aforementionedunincorporated associations, Plaintiffs-Appellants,v.THE ORANGE COUNTY, FLORIDA, BOARD OF COUNTY COMMISSIONERS,including Commission Chair Hal Marston, former CommissionChair Tom Dorman, and Commissioners Linda Chapin, VeraCarter, and Bill Donegan, and their employees, assignees,and successors in office;  Betty Carter, supervisor ofelections, Orange County, Florida, Defendants-Appellees.
No. 92-2283.
United States Court of Appeals,Eleventh Circuit.
Dec. 28, 1992.

Gabe H. Kaimowitz, Winter Park, Fla., for plaintiffs-appellants.
Arthur Bryant Applegate, Orange County Legal Dept., Orlando, Fla., Charles Gilbert Burr, Tampa, Fla., for defendants-appellees.
Appeal from the United States District Court for the Middle District of Florida, James L. Watson, Judge, Sitting by Designation.
Before FAY, DUBINA and CARNES, Circuit Judges.
PER CURIAM:


1
This appeal stems from a lawsuit brought by a plaintiff class composed of "all black citizens of Orange County, Florida, who were or could have been eligible to vote since 1980," against Orange County, Florida, and other defendants.   The lawsuit, brought under the Voting Rights Act of 1965, 42 U.S.C. § 1978, and the Fourteenth and Fifteenth Amendments of the United States Constitution, challenged the system of county government which consists of six commissioners elected from single-member districts and one chairperson elected at large.   The district court granted summary judgment for the defendants.


2
We affirm, based upon the findings and reasoning contained in the district court's opinion, 783 F. Supp. 1348 (M.D.Fla.1992), all of which we adopt, except for the dictum contained in the first full paragraph on page 1362 of that opinion.


3
AFFIRMED.